Justice HECHT,
joined by Justice OWEN,
dissenting from the denial of the petition for review.
I respectfully dissent from the Court’s denial of the petition for review. This is a suit on a promissory note against a limited partner in circumstances described in Rampart Capital Corporation v. Maguire, 974 S.W.2d 195 (Tex.App.—San Antonio 1998, pet. denied). In an unpublished opinion essentially identical to its opinion in Maguire, a divided court of appeals affirmed the trial court’s dismissal of the action for want of prosecution. As in Maguire, I would grant Rampart’s petition, reverse the judgment of the court of appeals, and remand the case for further proceedings. Rampart Capital Corp. v. Maguire, 1 S.W.3d 106 (Tex.1999) (Hecht, J., dissenting).